DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of species I (Representative Fig. No. 1) in the reply filed on July 28, 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.03(a)).   Claims 1-10 have been examined on the merits in this office action. 

Specification
The disclosure is objected to because of the following informalities.  The specification appears to be a direct translation of a foreign language document.  Applicant is requested to check the disclosure and ensure that it is in idiomatic English.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a direct translation of a foreign language document and are replete with functional recitations not supported by adequate structure.  Applicant is requested to check the claims and ensure that all functional recitations are supported by recitation of adequate structure.  Exemplary recitations are listed below:
In claims 1 and 7, the recitation “a first sandwiching surface on a front end surface of said first member” renders the claim vague and indefinite because it amounts to double recitation.  The first sandwiching surface is part of the front end surface. 
In claim 1, the recitation “side part of said first member” renders the claim vague and indefinite because it is unclear what the side part of the first member.  The connection member contacts and slides along an outer surface of the first member. 
In claim 1, the recitation “wherein said connection tubular member is axially movable on said peripheral surface of said first member in a state said second member being disposed on said side part of said first member..” renders the claim vague and indefinite because it is unclear what “in a state” is referring to.  The “connection tubular member” is always disposed on the side portion of the first member. 
In claim 1, the recitation “pinchingly sandwich and immovably hold a peripheral edge of said through-hole of said bone plate into which said projection is inserted” is run on.  It is unclear which element is being held.  The through-hole has no structure, rather, it is defined by surrounding structure, herein, the bone plate.  
In claims 2 and 10, the recitation “hole portion” renders the claim vague and indefinite because it is unclear which claimed structure or element defines the hole portion.  The first and second sandwiching surfaces are defined by first member and the second member, respectively.  It appears Applicant intended to recite a hole in the first member or the second member. 
In claim 3, the recitation “in a direction in which said first sandwiching surface and said second sandwiching surface approach to each other” renders the claim vague and indefinite because it is unclear 
In claim 4, the recitation “, and said contact portion contacted said first member restrict an expansion between said first sandwiching surface and said second sandwiching surface” renders the claim vague and indefinite because it is unclear what specific structural interaction is being claimed.  
In claim 5, the recitation “…of said first member by rotating said connecting tubular member in a predetermined direction.” renders the claim vague and indefinite because it is unclear what the predetermined direction is.   It is suggested that the predetermined direction be tied to an axis of the tool. 
In claim 7, the recitation “…by rotating said connecting tubular member in a predetermined direction” renders the claim vague and indefinite because it is unclear what the predetermined direction is.  It is suggested that the predetermined direction be defined with respect to an axis of the tool or structure recited in the claim. 
In claim 6, the recitation “..said bone plate including an inner thread groove” renders the claim vague and indefinite because it is unclear what structure is being claimed.  It is unclear where the inner thread groove is.  It appears that Applicant intended to recite the through hole threaded. 
In claim 7, the recitation “….said connecting tubular member in a predetermined direction” renders the claim vague and indefinite because it is unclear what the predetermined direction is.  It is suggested that the predetermined direction be defined with respect to an axis of the tool or structure recited in the claim. 
In claim 8, the recitation “… held by said bone plate bending tool and a substantially rod-shaped main body.” renders the claim vague and indefinite because it is unclear whether the gripping tool has a substantially rod-shaped main body or if some other tool is being claimed. 
In claim 9, the recitation “preparing said bone plate bending tool” is incomplete.  It is unclear how the bone plate bending tool is prepared. 
In claim 10, the recitation “wherein said bone plate bending tool has said projection which is insertable to said through-hole of said bone plate” is confusing because the method steps do not affect the recited structure in a manipulative sense.  It is suggested that Applicant recite “said projection of said bone plate bending tool is inserted into the through-hole of the bone plate and the hole in one of the first and second sandwiching surfaces accommodates the projection. 
Appropriate correction is required. 


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the combination of elements of Applicant’s claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 24, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775